ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 20 January 2022 for the application filed 31 March 2020 which is a continuation in part of application 15/128,169, now abandoned, filed 22 September 2016 which claims priority to PCT/IL2015/050298 filed 22 March 2015 which claims foreign priority to IL231653 filed 23 March 2014.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicant’s representative during the interview conducted 4 February 2022 as follows:
Claim 1.  A pylon configured for being mounted to a bottom surface of an aircraft and for carrying an external payload, the pylon comprising: 
a body spanning along a vertical axis between an upper face and a lower face, the upper face comprising one or more mounting arrangements configured to facilitate fixedly mounting the pylon directly to the bottom surface of the aircraft, the lower face comprising at least one suspension mechanism configured to facilitate selective attachment of the external payload to the pylon, wherein the suspension mechanism protrudes from the lower face in a direction away from the aircraft and is configured to hold the external payload farther from the aircraft than the lower face of the body is from the aircraft, in a direction along the vertical axis;
a covering arrangement configured for selective shifting between a closed position the covering arrangement ; and
wherein when the covering arrangement is in the open position, the external payload carried thereby has a circular cross-section in a plane perpendicular to the direction of travel of the aircraft, the circular cross-section having a width greater than the lower face of the body, in a direction mutually perpendicular to the vertical axis and to the direction of travel of the aircraft when mounted to the aircraft pylon.
Claim 9. (Canceled)
Response to Arguments
Applicant’s arguments, see pages 4-11, filed 20 January 2022, with respect to claims 1-9 and 19-21 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-9 have been withdrawn. 
Allowable Subject Matter
Claims 1-8 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a body spanning along a vertical axis between an upper face and a lower face, the upper face comprising one or more mounting arrangements configured to facilitate fixedly mounting the pylon directly to the bottom surface of the aircraft, the lower face comprising at least one suspension mechanism configured to facilitate selective attachment of the external payload to the pylon, wherein the suspension mechanism protrudes from the lower face in a direction away from the aircraft and is configured to hold the external payload farther from the aircraft than the lower face of the body is from the aircraft, in a direction along the vertical axis; a covering arrangement configured for selective shifting between a closed position in which the covering arrangement covers the suspension mechanism and an open position in which the suspension mechanism is uncovered; and wherein when the covering arrangement is in the open position, the external payload carried thereby has a circular cross-section in a plane perpendicular to the direction of travel of the aircraft, the circular cross-section having a width greater than the lower face of the body, in a direction mutually perpendicular to the vertical axis and to the direction of travel of the aircraft when mounted to the aircraft pylon” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-8 and 19-21 depend from claim 1 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        14 February 2022